CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

Exhibit 10.4

 

 

 

AMENDED AND RESTATED

UNITED STATES CONSUMER FINANCING SERVICES AGREEMENT

between

GMAC LLC

AND

GENERAL MOTORS CORPORATION

Dated as of May 22, 2009

 

 

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

   TABLE OF CONTENTS       ARTICLE I       DEFINITIONS    SECTION 1.1   

Definitions

   2    ARTICLE II       FRAMEWORK    SECTION 2.1   

Contractual Framework

   6 SECTION 2.2   

Financing to Other Automobile Manufacturers

   8 SECTION 2.3   

Documentation

   8 SECTION 2.4   

Process Integrity

   8 SECTION 2.5   

Compliance

   8 SECTION 2.6   

Cooperation

   9 SECTION 2.7   

Information and Reports

   9 SECTION 2.8   

Scope; Subsidiaries

   9 SECTION 2.9   

Coordinating Committee

   9    ARTICLE III       CONSUMER FINANCING    SECTION 3.1   

General Service Obligations and Standards

   10 SECTION 3.2   

Exclusivity and Related Terms for Certain GM Special Programs

   12 SECTION 3.3   

Exclusivity Payment

   17 SECTION 3.4   

Operating Leases

   18 SECTION 3.5   

Capital Markets Disruption

   18 SECTION 3.6   

Compensation and Pricing for GM Special Programs

   19 SECTION 3.7   

Reporting

   20 SECTION 3.8   

Outstanding Vehicle Leases

   20 SECTION 3.9   

[***]

   23 SECTION 3.10   

Nameplate Elimination

   23 SECTION 3.11   

Lease Pull Ahead Programs

   25 SECTION 3.12   

Payment Terms

   26 SECTION 3.13   

Participation in Market Update Meetings

   26

 

iii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

   ARTICLE IV       TERM; TERMINATION    SECTION 4.1   

Term

   27 SECTION 4.2   

Termination

   27 SECTION 4.3   

Obligations Upon Expiration or Termination

   27    ARTICLE V       REPRESENTATIONS AND WARRANTIES       ARTICLE VI      
INTELLECTUAL PROPERTY/TRADEMARK       ARTICLE VII       AUDITS BY THE PARTIES   
SECTION 7.1   

Cooperation

   29    ARTICLE VIII       LIABILITY AND REMEDIES    SECTION 8.1   

Liability

   29 SECTION 8.2   

Limitation of Liability

   29 SECTION 8.3   

Equitable Remedies Permitted

   29    ARTICLE IX       CONFIDENTIALITY    SECTION 9.1   

Nondisclosure

   30 SECTION 9.2   

Survival

   30 SECTION 9.3   

Information Security

   30 SECTION 9.4   

Data Privacy

   30    ARTICLE X       MISCELLANEOUS    SECTION 10.1   

Successors and Assigns

   31 SECTION 10.2   

No Third Party Beneficiaries

   32 SECTION 10.3   

Waiver

   32 SECTION 10.4   

Unenforceability

   32 SECTION 10.5   

Headings

   32

 

iv



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

SECTION 10.6   

Governing Law

   32 SECTION 10.7   

Dispute Resolution

   32 SECTION 10.8   

Entire Agreement

   33 SECTION 10.9   

Amendments

   33 SECTION 10.10   

Counterparts

   33 SECTION 10.11   

Publicity

   33 SECTION 10.12   

Notices

   34 SECTION 10.13   

Force Majeure

   35 SECTION 10.14   

Relationship of Parties

   35 SECTION 10.15   

Effective Date

   35 SECTION 10.16   

Designated Incorporation

   36

 

Exhibits Exhibit A – Form of Opt-In Letter Exhibit B – [***] Exhibit C – [***]
Exhibit D – Designations to the Coordinating Committee Exhibit E – [***] Exhibit
F – [***] Exhibit G – Form of [***] Confidentiality Agreement Exhibit H – [***]
Exhibit I – [***]

 

v



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

AMENDED AND RESTATED UNITED STATES CONSUMER FINANCING SERVICES AGREEMENT

Parties

This Amended and Restated United States Consumer Financing Services Agreement
(this “Agreement”) is dated as of May 22, 2009, and is made effective as of
December 29, 2008, by and between General Motors Corporation, a Delaware
corporation (“GM”), and GMAC LLC, a Delaware limited liability company (“GMAC”).

Recitals

A. GM, directly and through its Subsidiaries, is a worldwide manufacturer,
distributor, marketer, and seller of motor vehicles, including used vehicles,
and related goods and services (“GM Products”), offered for sale to retail
Consumers through a network of dealers authorized by GM and its Subsidiaries
(“GM Dealers”), including certain dealers that are wholly- or partially-owned by
GM or its Subsidiaries.

B. GMAC is a worldwide diversified financial services company that directly, and
through its Subsidiaries, provides automotive and non-automotive finance and
lease, insurance, banking, mortgage lending, and other services to a variety of
affiliated and unaffiliated Consumers (“GMAC Products”).

C. GM and GMAC provide significant services and resources to each other. The
transactions, relationships, interactions, and dealings between GM and GMAC
(“Dealings”), contribute significantly to the success of GM and GMAC, generally
providing efficiencies and enhanced results for each of them, including business
opportunities and referrals, data and resource sharing, economies of scale,
leveraging staff expertise, and administrative conveniences. These efficiencies
flow from, among other things, four aspects of their relationship: (1) the
formal ownership structure that existed historically, resulting in tax, legal,
and administrative efficiencies; (2) propinquity—their history, familiarity,
proximity, and common corporate culture and industry experience – allowing
informal and simplified interactions including infrastructure sharing; (3) sound
business practices, including economies of scale and leveraging of resources;
and (4) their “shared”/”common” customers (i.e., GM Dealers and purchasers of GM
Products). Combined, these efficiencies result in highly valuable and
significant organizational, operational, business, and financial synergies
(“Synergies”). Although specific aspects of the Dealings may benefit one party
more than the other from time to time, the Synergies produce net positive
effects for GM and GMAC jointly and individually.

D. As a part of its business, GMAC supports the sale of GM Products by
purchasing from GM Dealers, at market rates and below market rates, retail
installment sale contracts and Finance Lease contracts (collectively, “Retail
Financing”) and Operating Lease contracts (collectively “Consumer Financing”).



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

E. The parties entered into that certain United States Consumer Financing
Services Agreement, dated as of November 30, 2006 (as amended, supplemented and
otherwise modified prior to the date hereof, the “Original US CFSA”), which
established certain terms and conditions that apply to certain of the Dealings
related to Consumer Financing in the United States and established a framework
for negotiating, documenting, administering, and enforcing future Dealings
related to Consumer Financing in the United States.

F. On December 24, 2008, in connection with the conversion of GMAC Bank, a
wholly owned Subsidiary of GMAC, from a Utah industrial loan company to a Utah
commercial bank, the Board of Governors of the Federal Reserve System approved
(the “Approval”) the application of GMAC to become a bank holding company under
Section 3 of the Bank Holding Company Act of 1956, as amended. Pursuant to a
letter agreement entered into between GM and GMAC, dated as of December 29, 2008
(the “Letter Agreement”), in connection with the Approval, GM and GMAC agreed to
amend and restate the Original US CFSA in accordance with the terms set forth in
the Letter Agreement.

G. NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein provided, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties agrees that
the Original US CFSA is hereby amended and restated in its entirety to read as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The words in this Agreement have the meanings usually
and customarily ascribed to them in commercial contracts, except that words that
are defined below have the respective meanings ascribed to such words below or
elsewhere in this Agreement.

“ALG” means the Residual Value Lease Guide, a publication of Automotive Lease
Guide (alg), Inc.

“Application” means a credit application completed by a Consumer in connection
with the purchase or lease of a new GM vehicle that a GM Dealer submits for
GMAC’s assessment and credit decision as to whether GMAC would purchase a retail
installment sale or lease contract that the GM Dealer enters into with that
Consumer, if the Dealer were to offer it for sale to GMAC.

[***]

“Business Day(s)” means a day other than Saturday or Sunday on which commercial
banks are open for business in New York City.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

“Capital Markets Disruption” means a state of the global credit markets,
continuing for at least three months, such that credit is not available on
commercially reasonable terms to borrowers with credit standing similar to GMAC.

“Confidential Information” means any information (including data developed from
any such information) in any format that meets all of the following criteria:
(i) GM, GMAC, or their respective Subsidiaries or Representatives (the
“receiving party”) obtains the information from the other party (the “disclosing
party”) or the disclosing party’s Subsidiaries or Representatives before or
after the execution of this Agreement; (ii) the information relates to the
business or financial activities of the disclosing party or its Subsidiaries;
and (iii) the information is available to the receiving party solely to
facilitate the parties’ performance of this Agreement or otherwise as a result
of the relationship between GM and GMAC, and includes information relating to
customers and dealerships, pricing, methods, operations, processes, trade
secrets, credit programs, financial data, business and financial relationships,
technical data, statistics, technical specifications, documentation, research,
development or related information, computer systems, employees, and any results
or compilations of the foregoing. “Confidential Information” does not include
any information that: (i) is or becomes publicly available by any means other
than a breach of this Agreement; (ii) was known by the receiving party before
its receipt from disclosing party; (iii) is independently developed by the
receiving party without using information from the disclosing party.

“Confidential Personal Information” means all information about Consumers that
are natural Persons, including names, addresses, telephone numbers, account
numbers and lists thereof, and demographic, financial and transaction
information for, such Consumers.

“Consumer” means (i) an individual who obtains GM Products or GMAC Products at
retail primarily for personal, family, or household purposes, or (ii) a Person
who obtains GM Products or GMAC Products at retail for business, commercial, or
similar purposes.

“Control”, when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the term
“controlled” has a correlative meaning.

“current” means as of November 30, 2006.

“Finance Lease” means a finance product in the form of a lease where the lessor
does not have the normal residual risk associated with the historical Operating
Lease product.

“GM Special Program” means any incentive program offered by GM to Consumers for
Consumer Financing products, such as “interest free” periods, finance charge
subsidies, capitalized cost reductions, etc.

[***]

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

“Governmental Authority” means any supranational, international, national,
federal, state or local court, government, department, commission, board,
bureau, agency, official or other regulatory, administrative or governmental
authority.

“historical” refers to a period, as appropriate in the applicable context, prior
to November 30, 2006, and “historically” has a correlative meaning.

“Including”, “includes” and derivatives thereof mean including or includes, as
the case may be, without limitation.

“Operating Lease” means a lease where the lessor is exposed to residual risk as
has been done historically.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any Government Authority.

“Rate Support” means the rate subsidies paid by GM to GMAC under this Agreement
in connection with Consumer Financing for GM Special Programs.

“Representatives” means directors, officers, and employees of a party or its
Subsidiaries and their respective agents, representatives, auditors, and
professional advisors.

“Subsidiary” means, with respect to any Person, any other Person of which a
majority of the voting interests is owned, directly or indirectly, by such
Person, except that in the case of GM, Subsidiary excludes GMAC and its
Subsidiaries.

“Support Rate” means the interest rate GMAC offers to GM in connection with a GM
Special Program.

“Third Party Program” means a GM Special Program that GM offers through a
finance source other than GMAC or any of its Subsidiaries.

“Third Party Support Rate” means the interest rate a third party finance source
offers to GM in connection with a Third Party Program.

 

Index of Defined Terms

Defined Term

  

Location of Definition

[***]

   Section 3.10

Actual Residual Support Payment Required

   Section 3.8

Adjusted ALG

   Section 3.8

Adjusted Residual Support Guaranty

   Section 3.8

Agreement

   Preamble

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

Index of Defined Terms

Defined Term

  

Location of Definition

Americredit

   Section 3.2

Approval

   Recitals

[***]

   Section 3.10

[***]

   Section 3.2

Chase

   Section 3.2

Comparable Model

   Section 3.10

Compliance Audits

   Section 2.4

Consumer Financing

   Recitals

Coordinating Committee

   Section 2.9

Dealings

   Recitals

Due Date

   Section 3.12

EDC

   Section 3.10

Eliminated Vehicle

   Section 3.10

Expected Residual Support Payment

   Section 3.8

Force Majeure Condition

   Section 10.13

GM

   Preamble

GM Dealers

   Recitals

GM Products

   Recitals

GMAC

   Preamble

GMAC Products

   Recitals

Gross Incremental Gains

   Section 3.10

Gross Incremental Losses

   Section 3.10

Implementing Agreements

   Section 2.3

Initial Cap Percentage

   Section 3.2

Letter Agreement

   Recitals

Nameplate Elimination

   Section 3.10

Net Incremental Gains

   Section 3.10

Net Incremental Losses

   Section 3.10

Notices

   Section 10.12

Operational Notices

   Section 10.8

Opt-in Letter

   Section 2.8

Original Residual Support Guaranty

   Section 3.8

Original US CFSA

   Recitals

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

Index of Defined Terms

Defined Term

  

Location of Definition

Overriding Principles

   Section 2.1

Payee

   Section 3.12

Payor

   Section 3.12

[***]

   Section 3.2

[***]

   Section 3.2

[***]

   Section 2.1

[***]

   Section 2.1

Resale Proceeds

   Section 3.8

Residualized MSRP

   Section 3.8

Retail Financing

   Recitals

Saturn

   Section 3.2

Skip

   Section 3.8

Synergies

   Recitals

Term

   Section 4.1

True-up Payment

   Section 3.8

[***]

   Section 3.2

[***]

   Section 3.2

ARTICLE II

FRAMEWORK

SECTION 2.1 Contractual Framework.

(a) This Agreement memorializes the Dealings related to Consumer Financing in
the United States and establishes the contractual framework for negotiating,
documenting, administering, and enforcing future Dealings in the United States
related to Consumer Financing. GMAC will provide Consumer Financing services to
GM Consumers in accordance with the terms of this Agreement. Such terms are
intended to preserve the customer loyalty and dealer support benefits that
historically accrued to GM as a manufacturer with an exclusive financing arm
while at the same time assure that GMAC receives a competitive level of return.
GMAC recognizes GM’s desire to grow its automotive business and will continue to
support GM in that effort to the extent that it is in keeping with GMAC’s
business interests.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(b) The overriding principles that govern the interpretation, administration,
and implementation of this Agreement, and that reflect GM’s and GMAC’s core
intent as to their business relationship under this Agreement, are as follows
(“Overriding Principles”):

(i) The pricing of Retail Financing contracts under this Agreement will be based
on a [***]. [***]. [***].

(ii) Subject to applicable and/or appropriate safety and soundness standards:

(A) GMAC’s primary business objectives will continue to include supporting the
distribution, marketing, and sale of GM Products to enhance GM’s profits; and

(B) GMAC will continuously use commercially reasonable best efforts to minimize
its costs of doing business to help maximize competitive Rate Support pricing.

(iii) GMAC will continue to provide broad support to GM.

(c) The Overriding Principles form binding, affirmative obligations of the
parties and apply to all Dealings under this Agreement, unless (i) otherwise
indicated herein, or (ii) GM and GMAC specifically agree to exclude one or more
Dealings from application of the Overriding Principles. The Overriding Principle
described in Section 2.1(b)(i):

(i) does not apply to any Dealings or portions thereof that relate to Operating
Leases;

(ii) will not be deemed to have been breached or otherwise violated if GMAC
voluntary chooses to price Retail Financing contracts below the prices at which
it is entitled to price in accordance with the terms of Exhibit B; and

(iii) will not be applied for the purposes of either:

(A) Amending or otherwise modifying the terms of any Consumer Financing contract
after it is booked or program terms or other arrangements between GM and GMAC
related thereto; or

(B) Providing for any “true-up” or other form of payment or compensation the
purpose of which is to compensate either GMAC or GM in the event that any item
projected in connection with a Consumer Financing contract is subsequently
determined after such contract is booked to be different from such projected
amount because the underlying factual assumptions on which such projected
amounts were based (including assumed interest rates, vehicle sales rates,
funding availability, capital requirements and general economic conditions) are
determined to have been inaccurate. [***]. The provisions of this paragraph

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(B) do not prohibit or limit a payment made for any other purpose, including any
payment made to correct a typographical error made in calculating amounts
determined in connection with the pricing of a Consumer Financing contract.

(d) Subject to Section 2.1(c) above and except as otherwise described herein, as
deemed necessary or appropriate by either party, GM and GMAC will periodically
revisit the terms of this Agreement to assess whether they continue to achieve
the Overriding Principles, notwithstanding any market factors, mistakes in
documentation, errors in calculation, or other unanticipated facts and
circumstances.

(i) If any such assessment reveals that the terms of this Agreement are not
achieving the Overriding Principles, then GM and GMAC will negotiate revised
terms and amend this Agreement as reasonably necessary to achieve the Overriding
Principles. Any such amendment shall be retroactively effective back to the date
on which the Coordinating Committee first formally addressed such amendment.

(ii) The Coordinating Committee will review and discuss changes contemplated by
this Section 2.1(d).

(iii) Any Dispute as to whether a change to this Agreement is necessary or
appropriate under this Section 2.1(d) will be the subject of the Dispute
resolution process of Section 10.7 of this Agreement.

SECTION 2.2 Financing to Other Automobile Manufacturers. Nothing in this
Agreement precludes GMAC from providing or continuing to provide any financial
services to vehicle manufacturers other than GM or dealers other than GM
Dealers, or from providing or continuing to provide mortgage, insurance,
banking, or other non-automotive financial services in the ordinary course of
business.

SECTION 2.3 Documentation. The terms and conditions related to individual
Dealings in the United States involving Consumer Financing will be arm’s length
and reasonably documented using written forms, contracts, or instruments
(“Implementing Agreements”). The nature and extent of such Dealings will be
publicly disclosed to the extent required by law and as otherwise provided by
this Agreement.

SECTION 2.4 Process Integrity. The parties will develop processes and promulgate
policies to implement this Agreement and to take corrective action for failures
to adhere to them. The Dealings (including compliance with the Overriding
Principles) will be subject to regular compliance verification by the parties
and their outside auditors (“Compliance Audits”).

SECTION 2.5 Compliance. GM and GMAC will comply, in all material respects, with
all applicable laws and legal requirements in connection with the services
contemplated by this Agreement, including obtaining and maintaining all required
licenses, authorizations, and permits.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

SECTION 2.6 Cooperation. GM and GMAC will reasonably cooperate with and assist
each other in carrying out the other’s obligations under this Agreement and will
execute and deliver all documents and instruments necessary and appropriate to
do so.

SECTION 2.7 Information and Reports. GM and GMAC will prepare and deliver to
each other on a regular, timely basis, such information and reports as the other
reasonably requests or requires from time to time regarding any and all aspects
of the Dealings (including compliance with the Overriding Principles) under this
Agreement.

SECTION 2.8 Scope; Subsidiaries. This Agreement applies to Dealings related to
Consumer Financing in the United States only, including Puerto Rico. The
respective Subsidiaries of GM and GMAC are not parties to this Agreement and may
not be legally bound by this Agreement unless and until they agree to be so
bound. GM and GMAC will use their reasonable best efforts to cause their
Subsidiaries that have Dealings related to Consumer Financing in the United
States to agree to be bound by this Agreement by executing the opt in letter (an
“Opt-in Letter”) in the form of Exhibit A attached to this Agreement. If the
Subsidiaries agree to be bound by this Agreement, the terms party, parties, GM,
and GMAC will be interpreted to include the relevant GM Subsidiary and GMAC
Subsidiary, as appropriate. Until such time, both GM and GMAC will use their
best efforts to cause their Subsidiaries engaged in Dealings related to Consumer
Financing to honor and perform the obligations set forth in this Agreement as if
they were parties to this Agreement. If any Subsidiary ceases to be a Subsidiary
of GM or GMAC, the other party may terminate all rights under this Section with
respect to such Subsidiary and the former Subsidiary’s rights and obligations
under any Opt-in Letter effective upon 180 days notice. Any Implementing
Agreement to which such entity is a party continues in accordance with its
terms.

SECTION 2.9 Coordinating Committee.

(a) Responsibilities. GM and GMAC hereby create a committee to be responsible
for considerations around joint policies and programs, and for coordination of
joint activities between the parties in the United States (“Coordinating
Committee”). Also, any disputes under this Agreement that cannot be resolved
between the parties at the working level will in the first instance be referred
to this Committee. The Committee will, in normal course, receive such
information from GM and GMAC as is necessary and appropriate to facilitate their
work together. The Members of the Coordinating Committee may share such
information as appropriate within their respective organizations.

(b) Composition. An approximately equal number of Coordinating Committee Members
will be designated by each of GM and GMAC, with the total membership being
between six and 10 members, as agreed from time to time by the Committee.
Additionally, each of GM and GMAC may designate up to five ad hoc “ex officio”
members. Guests with applicable expertise may attend meetings by invitation of
the Committee. Unless agreed otherwise by the Committee, Members and ex officio
members will be employees of GM or GMAC with a reasonable level of
decision-making authority in order to facilitate prompt and efficient resolution
of matters before the Committee. Exhibit D sets forth Members, Lead Members, and
other designations by GM and GMAC to the Committee, as of the date hereof.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(c) Principal Contacts. Each of GM and GMAC will designate one of their
Coordinating Committee Members to be the Lead Member who will be the principal
point of contact and coordination outside of formal meetings of the Committee.

(d) Chair. One Member will be appointed Chair of the Committee for purposes of
coordinating meeting discussions. The position of Chair will rotate between
Members designated by GM and those designated by GMAC each April 1 unless
otherwise agreed by the Committee.

(e) Secretary. There will be a Secretary to the Committee who may be a Member,
ex officio member or other employee of GM or GMAC as agreed by the Committee.
The Secretary will work with the Lead Members to prepare an agenda for each
meeting, and will prepare minutes of meetings which will be circulated to the
Lead Members for approval in advance of being finalized and distributed to the
Coordinating Committee and ad hoc members.

(f) Meetings. The Committee will generally meet in formal session on a monthly
basis; an annual calendar of meetings will be established by them and kept by
the Secretary. Special meetings may be called as appropriate by the Lead
Members. Attendance at any meeting may be by phone.

(g) Voting. Committee decisions will be by consensus; i.e., GM Members
collectively have one “vote” and GMAC Members collectively have one “vote”, with
consensus required for action to be taken. At least two Members from each of GM
and GMAC will be necessary for a quorum at any meeting, whether regularly
scheduled or special, and minutes will be made to record all decisions. If the
person then designated as Chair or Secretary is not present at any meeting,
replacement(s) may be established for purposes of that meeting.

ARTICLE III

CONSUMER FINANCING

SECTION 3.1 General Service Obligations and Standards.

(a) Recognizing its historical role as the primary Consumer Financing source
through which GM provides GM Special Programs to support the marketing and sale
of GM Products, and taking into account the Synergies, subject to Section 3.5
below, GMAC will provide full and fair consideration of Applications and used
vehicle applications received from GM Dealers, applying credit risk underwriting
standards that are consistent with current and historical practices, and GMAC
will purchase such contracts, if appropriate, in GMAC’s sole discretion:

(i) In accordance with its usual and customary standards for creditworthiness;
and

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(ii) Spanning a broad spectrum of prime and non-prime Consumers, consistent with
current and historical practice.

(b) Notwithstanding anything in this Agreement to the contrary, GMAC’s decision
whether to provide Consumer Financing to any Consumer in any case will be made
in its sole and absolute discretion and pursuant to its business judgment,
without influence by GM.

(c) GMAC will further provide assistance to GM Dealers to finalize Consumer
contracts related to Consumer Financing consistent with current and historical
practice and will not take any measures that are inconsistent with market
practice that reduce the likelihood of Consumers seeking to buy or lease
vehicles through GMAC Consumer Financing (for example, onerous application fees,
etc.).

(d) GMAC will continue to provide high levels of service to GM, GM Dealers, and
Consumers consistent with current and historical practice. GMAC will actively
work to increase the ease of doing business, completing transactions, and
resolving disputes with GM, GM Dealers, and Consumers. Neither GM nor GMAC will
take any corporate-wide actions that adversely impact the image of the other
party.

(e) GM will set all terms and conditions of all GM Special Programs, including
Consumer eligibility, program dates, covered GM Products, applicable Consumer
credit tiers, lending duration of offered Consumer Financing products (e.g., 24
months, 36 months, etc.) and geography. A GM Special Program may contain any
terms and conditions determined by GM (e.g., it may relate to one or more GM
Products, one or more GM Nameplates, and one or more Consumer credit tiers),
except that:

(i) No GM Special Program may contain more than one type of underlying financial
product (e.g., a single GM Special Program may not contain both Operating Lease
and retail installment sale contract products); and

(ii) GM may not intentionally design a GM Special Program with the intent of
excluding GMAC’s participation in it. If GMAC believes GM has done such a thing,
it can invoke the Dispute resolution process as outlined in Section 10.7. The
fact that GMAC is unwilling or unable to participate in a GM Special Program, or
the fact that GMAC does not find the terms of a GM Special Program attractive,
do not, in and of themselves, mean that GM has intentionally designed a GM
Special Program with the intent of excluding GMAC’s participation.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

SECTION 3.2 Exclusivity and Related Terms for Certain GM Special Programs.
Subject to the principles and exceptions outlined in this Section 3.2, whenever
GM offers a GM Special Program regarding a Retail Financing product, it will do
so exclusively through GMAC. The terms of this Section 3.2 shall not apply to
any GM Special Program that relates to Operating Leases.

(a) As an overriding principle (different from the Overriding Principles defined
in Section 2.1 above) that governs the interpretation, administration, and
implementation of this Section 3.2, and reflecting GM’s and GMAC’s core intent
as to Retail Financing exclusivity, GM and GMAC will work together with third
parties regarding Third Party Programs, and GM shall be permitted to enter into
Third Party Programs, in pursuit of opportunities to increase GM’s sales and
profits in ways that are mutually beneficial to both GM and GMAC.

(i) In this regard, GM and GMAC will cooperate regarding Third Party Programs,
and GM shall be permitted to enter into Third Party Programs, where only one
party benefits, so long as the other party is not negatively affected, or under
other circumstances, including the following non-exhaustive list of arrangements
that are acceptable:

(A) Capital Markets Disruption. During a Capital Markets Disruption, [***], then
GM has the right to provide such GM Special Program through a Third Party
Program. In such a case, GM would not [***], but GMAC’s exclusivity payment
would be reduced on a pro-rata basis for the duration of the Third Party Program
using the calculation in Section 3.3(b) below. GM shall terminate any such Third
Party Program within [***] after the earlier of:

(1) The end of the Capital Markets Disruption, as determined pursuant to
Section 3.5; and

(2) The provision by GMAC to GM of a written notice, including by e-mail and
other electronic means, that it is [***].

(B) Non-Routine Products. If no Capital Markets Disruption exists and [***],
then GM has the right to offer such GM Special Program through a Third Party
Program. In such a case, GM would not [***], but GMAC’s exclusivity payment
would be reduced on a pro-rata basis for the duration of the Third Party Program
using the calculation in Section 3.3(b) below. GM will terminate any such Third
Party Program within [***] after the provision by GMAC to GM of a written notice
that it is [***].

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(C) [***]. If no Capital Markets Disruption exists and [***], then GM could
provide that GM Special Program through a Third Party Program where it would
benefit GM, so long as it would not have a material negative effect on GMAC. In
such a case, GM and GMAC will negotiate the terms and conditions of such Third
Party Program, including reductions in GMAC’s exclusivity payment, in good faith
for a period of up to five Business Days and GMAC will not unreasonably withhold
its agreement. If GM and GMAC fail to reach an agreement by the expiration of
such five Business Day period, GM may begin offering such Third Party Program
under reasonable terms and conditions determined by it, and GMAC shall have the
right to Dispute the offering of such program under the Dispute resolution
process in Section 10.7. [***].

(ii) [***].

(A) If a GM Special Program has terms consistent in all material respects, with
a prior GM Special Program, GM may choose to notify GMAC of the terms of such GM
Special Program either (1) orally or (2) in writing (including by e-mail or
other electronic means). GMAC will have a period of one Business Day following
such notification to respond to GM regarding [***]. If GM originally notified
GMAC of such GM Special Program orally, then GMAC may respond orally or in
writing (including by e-mail or other electronic means). If GM originally
notified GMAC of such GM Special Program in writing (including by e-mail or
other electronic means), then GMAC must respond in writing (including by e-mail
or other electronic means).

(B) If a GM Special Program has terms that are not consistent in all material
respects, with a prior GM Special Program, GM shall notify GMAC of the terms of
such GM Special Program in writing (including by e-mail or other electronic
means). GMAC will have a period of three Business Days following such
notification to respond to GM regarding [***]. Such response of GMAC shall be in
writing (including by e-mail or other electronic means).

(b) In addition to any Third Party Program that is permitted under
Section 3.2(a) above, and regardless of whether or not a Capital Markets
Disruption shall be in effect, the following additional Third Party Programs are
permitted as exceptions to GM’s general exclusivity obligations:

(i) With regard to Consumer Financing of Consumers of the Saturn brand
(“Saturn”), Saturn may maintain its current practice of offering finance
programs through GMAC, Americredit (“Americredit”) or JP Morgan Chase Bank
(“Chase”), so long as the program parameters offered to Chase or to Americredit
are no better than those offered to GMAC and the subsidies offered through Chase
or through Americredit result in no more favorable (to the Consumer) required
down payments or monthly payments (based solely on Saturn’s program
requirements) than those offered through GMAC. Nothing in this Agreement
precludes GMAC, Chase or Americredit from offering additional incentives to
Consumers of Saturn in addition to what is offered by Saturn.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(ii) Through December 31, 2010, GM will be permitted to offer Third Party
Programs under the following terms and conditions (this Section 3.2(b)(ii) does
not apply to or limit (A) GM Special Programs offered under Section 3.2(a) above
or (B) GM Special Programs offered through Americredit or Chase under
Section 3.2(b)(i) above):

(A) [***]

(1) Notwithstanding Section 9.1 of this Agreement, GM may share GMAC’s Support
Rates and financing program descriptions, with prospective third parties, on the
express conditions that:

(a) GM’s disclosure of, and such third party’s receipt and use of, such
information is for the sole purpose of determining whether such third party can
meet the [***]; and

(b) Such third party has agreed in a writing substantially in the form of
Exhibit G hereto to be bound by nondisclosure and use obligations with respect
to such information.

(2) To the extent reasonably practicable in the circumstances, [***] and the
GMAC Lead Member of the Coordinating Committee that GM is considering [***] at
least one Business Day before GM sends the relevant [***] to the [***].

(3) Prior to the implementation of any Third Party Program under this
Section 3.2(b)(ii), [***].

(4) [***].

(5) GMAC will notify each member of the [***] in writing that they are not to
disclose any information received in connection with the [***], other than the
GMAC Board of Directors and its Audit Committee, unless required by law or
compulsory legal process (e.g., subpoena) as reasonably determined by GMAC’s
Legal Staff or external legal counsel, and that they are not to use any such
information for any purpose other than [***]. Such written notice will be
substantially in the form of Exhibit H. The members of the [***] will not have
responsibility for the operation of GMAC’s automotive finance business for so
long as they have responsibility for [***]. Such [***] members can be contract
employees, as long as they are subject to the same disclosure restrictions as
permanent members of the [***]. GMAC will establish appropriate “firewalls”
within GMAC to prevent the sharing of [***] outside of the members of the [***],
except as provided in this Agreement.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(B) [***].

If GM exceeds the [***], then GM will have breached the provisions of this
Section 3.2(b)(ii). The Dispute resulting from such breach (if pursued by GMAC)
will follow the Dispute resolution process set forth in Section 10.7 and the
consequences will be determined through this Dispute resolution process.

(C) [***].

(D) Each [***] established under this Section 3.2(b)(ii) will have a maximum
duration of [***] before a new [***] under Section 3.2(b)(ii)(A) is required for
such program. Such [***] may begin during the operation of such [***], provided
that it shall not affect the initial duration of such [***]. Once a [***]
established under this Section 3.2(b)(ii) is commenced, it may continue for the
duration of such [***]. Notwithstanding anything to the contrary in the
foregoing, if a [***] continues for [***], at the expiration of such [***], GM
must [***]. The Dispute resulting from such deemed breach (if pursued by GMAC)
will follow the Dispute resolution process set forth in Section 10.7 and the
consequences will be determined through this Dispute resolution process.

(E) On a monthly basis, GM will provide to GMAC’s Lead Member on the
Coordinating Committee and to the GMAC Pricing Comparison Audit Staff
information reasonably sufficient such that GMAC can monitor [***] above in a
timely manner. The [***] has the right to perform Compliance Audits with respect
to GM’s dealings with [***].

(iii) Starting January 1, 2011, GM may offer any number of Third Party Programs
without utilizing GMAC on an exclusive basis, so long as it simultaneously
offers GMAC the opportunity to participate in the underlying GM Special Programs
on a side-by-side basis. To be eligible to participate on a side-by-side basis,
[***]. Additionally, each [***] established under this Section 3.2(b)(iii) is
subject to the following (this Section 3.2(b)(iii) does not apply to or limit
(A) GM Special Programs offered under Section 3.2(a) above or (B) GM Special
Programs offered through Americredit or Chase under Section 3.2(b)(i) above):

(A) [***].

(1) Notwithstanding Section 9.1 of this Agreement, GM may share GMAC’s Support
Rates and financing program descriptions, with prospective third parties, on the
express conditions that:

(a) GM’s disclosure of, and such third party’s receipt and use of, such
information is for the sole purpose of determining whether such third party can
meet the [***]; and

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(b) Such third party has agreed in a writing substantially in the form of
Exhibit G hereto to be bound by nondisclosure and use obligations with respect
to such information.

(2) To the extent reasonably practicable in the circumstances, GM will notify
the [***] and the GMAC Lead Member of the Coordinating Committee that GM is
considering offering a [***] at least one Business Day before GM sends the
relevant [***] to the [***].

(3) Prior to the implementation of any Third Party Program under this
Section 3.2(b)(iii), [***].

(4) [***].

(5) GMAC will notify each member of the [***] in writing that they are not to
disclose any information received in connection with the [***] to anyone outside
the [***], other than the GMAC Board of Directors and its Audit Committee,
unless required by law or compulsory legal process (e.g., subpoena) as
reasonably determined by GMAC’s Legal Staff or external legal counsel, and that
they are not to use any such information for any purpose other than [***]. Such
written notice will be substantially in the form of Exhibit H. The members of
the [***] will not have responsibility for the operation of GMAC’s automotive
finance business for so long as they have responsibility for [***]. Such [***]
members can be contract employees, as long as they are subject to the same
disclosure restrictions as permanent members of the [***]. GMAC will establish
appropriate “firewalls” within GMAC to prevent the sharing of [***] outside of
the members of the [***], except as provided in this Agreement.

(B) [***].

 

                           

If GM exceeds the [***], then GM will have breached the provisions of this
Section 3.2(b)(iii). The Dispute resulting from such breach (if pursued by GMAC)
will follow the Dispute resolution process set forth in Section 10.7 and the
consequences will be determined through this Dispute resolution process.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(C) [***].

(D) [***] established under this Section 3.2(b)(iii) will have a maximum
duration of [***] before a new [***] under Section 3.2(b)(iii)(A) is required
for such program. Such [***] may begin during the operation of such [***],
provided that it shall not impact the initial duration of such [***]. Once a
[***] established under this Section 3.2(b)(iii) is commenced, it may continue
for the duration of such [***]. Notwithstanding anything to the contrary in the
foregoing, if a [***] continues [***], GM must [***].

(E) Each [***] offered under this Section 3.2(b)(iii) shall be offered for [***]
covered by the underlying GM Special Program, and GM must [***].

(F) On a monthly basis, GM will provide to GMAC’s Lead Member on the
Coordinating Committee and to the [***] information reasonably sufficient such
that GMAC can [***] above in a timely manner. The [***] has the right to perform
Compliance Audits with respect to GM’s dealings with third parties related to
all [***] established under this Section 3.2(b)(iii), including the right to
review [***].

(c) To the extent that the other provisions of this Section 3.2 do not provide
for notice mechanics in connection with a GM Special Program, GM will inform
GMAC in a manner consistent with current and historical practice, including by
e-mail or other electronic means, of such GM Special Program at least five
Business Days before the scheduled start date (except for routine special rate
and special residual support changes which can be the same day). If GM does not
provide such notice, GMAC will use best efforts to implement such GM Special
Program to the extent reasonably and practically possible under the
circumstances. If GMAC cannot implement the GM Special Program concept as
proposed by GM, GM and GMAC will cooperate to find a workable solution, if any,
or GM will be permitted to pursue its alternatives under this Section 3.2, as
appropriate.

SECTION 3.3 Exclusivity Payment. (a) For each one year period commencing
December 1 and ending November 30 (initially commencing December 1, 2008), if
the number of Retail Financing contracts dated during such period and booked by
GMAC in connection with all GM Special Programs in the United States is greater
than 50% of all Retail Financing contracts dated during such period and booked
under all GM Special Programs in the United States, GMAC will pay to GM,
annually in arrears, within 30 days of invoice date following the end of each
one year period, $75 million.

(b) In the event GM offers [***] under any provision of Section 3.2 other than
Section 3.2(b)(i) and [***] the annual $75 million payment will be adjusted
downward on a prorated basis in proportion to the [***].

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(c) GMAC may, at its election and in its sole discretion, prepay to GM at any
time the present value of the $75 million annual payments otherwise due for the
then remaining Term of this Agreement. Any such prepayment will be discounted at
the rate of the 5 year U.S. Treasury Note as then available on screen GT5 <GOVT>
on Bloomberg (or other similar rate from a commercially reasonable source if
Bloomberg is not available). In the event of early termination of this
Agreement, in whole or in part, during any period for which a prepayment has
already been made, GM will have no obligation to refund any part of such
prepayment.

(d) If GM offers and/or provides any [***], it will not constitute a loss of
exclusivity or revocation of exclusivity under this Agreement or for purposes of
any other agreement between GM and GMAC, including the Intellectual Property
License Agreement dated as of November 30, 2006, as amended, and the Marketing
Service Agreement dated as of November 30, 2006, as amended, and will not result
in any impairment of GMAC’s rights under any other agreement between GM and
GMAC.

SECTION 3.4 Operating Leases.

(a) GMAC has no obligation to acquire any Operating Leases from GM Dealers or
otherwise make an Operating Lease product available, and GMAC will have no
exclusivity with respect to GM customer Operating Lease programs.

(b) From time to time, GM and GMAC may agree on terms and conditions for
individual programs where GMAC would acquire Operating Leases from GM Dealers,
and GMAC may choose to offer Operating Lease programs in its own discretion, and
in each case such programs are not subject to the Overriding Principle in
Section 2.1(b)(i) unless GM and GMAC otherwise agree in writing.

(c) GM will notify GMAC five Business Days in advance of the terms and
conditions of all Operating Lease programs that it enters into with third
parties.

(d) With respect to any Operating Lease program, GM will not offer residual
support, risk sharing, or other similar terms to any third party, unless it
simultaneously offers those same terms and conditions to GMAC on a side-by-side
basis.

SECTION 3.5 Capital Markets Disruption. The GMAC President Auto Finance and GM
Treasurer will determine whether a Capital Markets Disruption has occurred, and,
if so, they subsequently will determine when it has ceased. If they determine
that a Capital Markets Disruption has occurred under this Agreement, it will be
deemed to have occurred under any and all agreements between GM and GMAC that
provide for a Capital Markets Disruption. During a Capital Markets Disruption,
GM’s right to terminate or revoke Retail Financing exclusivity will be
suspended. During the Capital Markets Disruption, GMAC will:

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(a) Make funding available to the extent that committed lines are in place and
to the extent that making such funding available from committed lines does not
jeopardize GMAC’s liquidity as determined in good faith by GMAC.

(b) [***].

SECTION 3.6 Compensation and Pricing for GM Special Programs

(a) Pricing Generally.

(i) Retail Installment Sale Contracts. GMAC will determine Support Rate pricing
for retail installment sale contracts in accordance with the implementation
procedures specified in Exhibit B. For retail installment sale contracts offered
under GM Special Programs, Rate Support payments will be determined in
accordance with Exhibit I.

(ii) Finance Leases. GMAC will determine Support Rate pricing for Finance Leases
in accordance with the implementation procedures specified in Exhibit B, to the
extent practicable. Rate Support payments for Finance Leases will be determined
at the time the Finance Lease product is developed, and this methodology will be
consistent with the methodology in Exhibit I, to the extent practicable.

(iii) Lease Pull Ahead. Pricing for lease pull-ahead products will be determined
in accordance with Section 3.11.

(iv) Outstanding Operating Leases. Pricing for outstanding Operating Leases will
be determined in accordance with Section 3.8.

(v) Other Products. Pricing for product types other than those provided for in
paragraphs (i) through (iv) above will be determined by application of the
provisions in Section 2.1 above and consistent with the spirit of the pricing
methodology for GM Special Programs specifically identified in this Agreement.
If application of these principles to specific products is not self evident and
requires negotiation between the parties, the terms and conditions of the GM
Special Program applicable to such product will be documented in a separate
implementing agreement. At GM’s request, GMAC will share with GM [***].

(b) GMAC Special Programs. From time to time GMAC may, in its sole discretion
and upon three Business Days prior notice to GM, choose to run special programs
at its own cost.

(c) [***]:

(i) [***].

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(ii) [***]:

(A) [***]

(B) [***].

SECTION 3.7 Reporting.

(a) So long as GMAC books at least 25% of all Consumer Financing contracts
booked under all GM Special Programs, GMAC will continue to provide GM with the
Divisional Highlights reports (as accessed through the GMAC Finance report
archive website, and as modified from time to time by agreement of both GM and
GMAC) that it has historically produced exclusively for GM’s benefit and use.
Reports include information and statistics on Applications (including approvals,
rejections, and qualifications), contracts booked, terminated contracts,
termination schedules, rate and residual support, and other information for the
month and for the calendar year-to-date, with most of it available by division,
model, and region.

(b) In an effort to improve GM incentive efficiency and forecasting ability, so
long as GMAC books at least 25% of all Consumer Financing contracts booked under
all GM Special Programs, GMAC will provide GM with an extract of the GMAC
Information Warehouse database. GMAC in its sole discretion will determine the
content of the extract, and periodic updates thereof, but will attempt to
reasonably respond to GM’s requests for content. Data will be limited to the
extent necessary to conform to all privacy and legal restrictions. GM and GMAC
will also continue to work together to eliminate any unnecessary Divisional
Highlight reports. GM will pay reasonable costs, if any, for maintaining the
extract, net of any savings from eliminating Divisional Highlight reports.

(c) GM and GMAC may make reasonable requests of each other for additional data,
to which each will respond promptly. Neither GM nor GMAC will be required to
provide information that it deems in its good faith business judgment to be
confidential or significantly burdensome to produce.

SECTION 3.8 Outstanding Vehicle Leases.

(a) Residual Support. As part of the residual support arrangement between GM and
GMAC on vehicle leases dated between November 30, 2006 and December 23, 2008 and
booked by GMAC where the underlying lease is from a GM Dealer:

(i) The amount of residual support provided by GM to GMAC is considered to be
the difference between the contract residual value (less any residual support
provided by GMAC itself) and the Adjusted ALG value of such vehicle (“Original
Residual Support Guaranty”). To reimburse GMAC (or GM), as applicable, for the
amount by which the Original Residual Support Guaranty is not fully realized (or
is in excess) at the end of the lease, at the conclusion of the lease contract,
a true-up payment will be made by either GM or GMAC, as appropriate, which is
calculated as the

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

difference between the Actual Residual Support Payment Required and the Expected
Residual Support Payment (“True-up Payment”).

(A) The Expected Residual Support Payment (the “Expected Residual Support
Payment”) was paid by GM at lease inception and represented that portion of the
Original Residual Support Guaranty expected to be owed to GMAC upon remarketing
of the returned lease vehicle.

(B) The Actual Residual Support Payment Required (the “Actual Residual Support
Payment Required”) is calculated as follows:

(1) For instances where the actual resale proceeds are less than the contract
residual (less any residual support provided by GMAC itself), the difference
between the contract residual value (less any residual support provided by GMAC
itself) and the actual resale proceeds, up to a maximum of the Adjusted Residual
Support Guaranty.

(2) For instances where the actual resale proceeds are equal to or greater than
the contract residual (less any residual support provided by GMAC itself), zero.

(C) The amount of the Adjusted Residual Support Guaranty (the “Adjusted Residual
Support Guaranty”) is calculated as follows:

(1) For contracts terminating at scheduled maturity, the Adjusted Residual
Support Guaranty is calculated to be 100% of the Original Residual Support
Guaranty.

(2) For contracts terminating prior to scheduled maturity (including defaults
and situations where the Consumer never purchased or returned the vehicle (a
“Skip”)), the Adjusted Residual Support Guaranty is calculated by dividing the
number of months that the contract was actually outstanding by the number of
months in the original contract term and multiplying that by the Original
Residual Support Guaranty. In the case of Skips, the actual number of months
outstanding is determined based on when the vehicle is classified as a Skip.

(ii) GMAC will prepare a True-Up Payment statement for GM, and the party owing
the True-Up Payment will remit the True-Up Payments accrued in a month in
accordance with the monthly payment terms outlined in Section 3.12.

(iii) “Adjusted ALG” means, with respect to any lease contract, the original ALG
value underlying such contract, modified for adjustments made historically, in
accordance with the expected residual value impact as specified in the ALG of
the following:

(A) low mileage leases;

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(B) additional mileage over and above the original ALG value underlying such
contract;

(C) GMAC allowed dealer-installed accessories; and

(D) interpolation for odd-term leases.

(iv) If GMAC decides to add its own residual support, it does so at its own risk
and expense.

(b) Residual Exposure at End of Lease. As part of the remarketing arrangement
between GM and GMAC, the following risk-sharing arrangement applies to all
returned SmartLease vehicles under leases dated between November 30, 2006 and
December 23, 2008 and booked by GMAC where the underlying lease is from a GM
Dealer and the vehicle is remarketed through a physical or internet auction:

(i) Following the resale of a SmartLease vehicle under the Remarketing Services
Agreement between GM and GMAC, dated as of November 30, 2006, as amended, GMAC
will receive the net proceeds of such sale, calculated as the gross proceeds of
the sale before any auction expenses are subtracted, plus any insurance
settlement, plus any allowed insurance deductible, plus any allowed mileage
charge, plus any additional mileage purchased up front, less any unused mileage
refunded at the termination of the related lease, plus any allowed excess wear
and tear (“Resale Proceeds”).

(ii) If the Resale Proceeds are less than the Adjusted ALG value but greater
than or equal to [***] of Residualized MSRP, GM will pay GMAC the lesser of
(a) [***] of the difference between the Resale Proceeds and the Adjusted ALG and
(b) [***] of the Residualized MSRP.

(iii) If Resale Proceeds are less than [***] of the Residualized MSRP, GM will
pay GMAC the lesser of (a) [***] of the shortfall, if any, of [***] of the
Residualized MSRP from the Adjusted ALG and (b) [***] of the Residualized MSRP.

(iv) For the avoidance of doubt, GMAC is solely responsible for any shortfall of
Resale Proceeds below [***] of the Residualized MSRP (i.e., GM will not pay GMAC
any portion of such amount).

(v) For purposes of this Section 3.8(b), “Residualized MSRP” means the MSRP of
the vehicle, including destination and freight charges, plus any allowable

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

dealer-installed options as listed in the ALG, less the cost of any removed
equipment, plus any option package discount that was netted in the vehicle MSRP.

(c) GM will pay GMAC for such risk sharing costs incurred on a monthly basis in
accordance with Section 3.12.

SECTION 3.9 [***].

SECTION 3.10 Nameplate Elimination. (a) If GM makes any public announcement
(including a press release, a Form 8-K filing, a statement of GM management
during an investor conference call, and a statement of GM management during a
press conference) indicating that it is doing any of the following (each a
“Nameplate Elimination”): considering, in the process of implementing (e.g.,
negotiating a sale agreement), implementing or attempting to implement (e.g.,
seeking offers from buyers) one or more strategic options (e.g., discontinue,
phase-out, sell, etc.) generally, or a strategic option in particular, as to a
vehicle nameplate brand (Buick, Cadillac, Chevrolet, Pontiac, GMC, Hummer, Saab,
Saturn, or any future brand that the parties mutually agree should be considered
for purposes of this Section 3.10), then GM will reimburse GMAC for actual
incremental residual losses, or GMAC will reimburse GM for actual incremental
residual gains, incurred by GMAC resulting from the Nameplate Elimination on all
SmartLease and SmartBuy vehicles outstanding as of the date of GM’s public
announcement of the Nameplate Elimination (each vehicle an “Eliminated Vehicle”)
and any new contracts written between the announcement date and the earlier of
(1) the next date that the ALG is updated to reflect a residual value that
comprehends GM’s public announcement of the Nameplate Elimination, and (2) the
date that is 3 months after GM’s public announcement of the Nameplate
Elimination. The parties acknowledge that a Nameplate Elimination of Hummer,
Saab, Saturn and Pontiac occurred as of the following dates, thereby triggering
their obligations under this Section 3.10 as of those dates:

Hummer: June 3, 2008

Saturn: December 2, 2008

Saab: December 2, 2008

Pontiac: April 27, 2009

(b) GMAC will calculate the amount of the actual incremental residual loss or
gain incurred by GMAC (and will promptly share such calculations with GM) as
follows:

(i) For the period immediately preceding the announcement of the Nameplate
Elimination, each Eliminated Vehicle model will be compared to a mutually agreed
upon specified comparable non-Eliminated Vehicle model (“Comparable Model”). A
“Baseline Differential” for each Eliminated Vehicle model will be determined by
taking Resale Proceeds as a percent of estimated dealer cost (“EDC”) for each
Eliminated Vehicle model less Resale Proceeds as a percent of EDC for its
Comparable Model based on the performance of scheduled terminations of the
predominant original lease term for that model (e.g., 36-months) for the
12-month period immediately preceding the announcement of the Nameplate
Elimination.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(ii) For each month following the announcement of the Nameplate Elimination, the
“Actual Monthly Differential” for each Eliminated Vehicle model will be
determined by taking average Resale Proceeds as a percent of average EDC for
each Eliminated Vehicle model less average Resale Proceeds as a percent of
average EDC for its Comparable Model based on the performance of scheduled
terminations of the predominant original lease term for that model (determined
in paragraph (b)(i) above) during the month.

(iii) For each month, the Actual Monthly Differential will then be compared to
the Baseline Differential on each Eliminated Vehicle model.

(A) If the Actual Monthly Differential less the Baseline Differential is a
percentage less than 0 for any particular Eliminated Vehicle model, then such
percentage will be applied to the cumulative EDC for all scheduled and early
terminations during that month for that Eliminated Vehicle model to determine
the incremental loss for that Eliminated Vehicle model for that particular month
(“Gross Incremental Losses”). For example, if, in November, the Actual Monthly
Differential on an Eliminated Vehicle model is -4.2% of EDC and the Baseline
Differential for that same Eliminated Vehicle model is -2.0% of EDC, then the
Gross Incremental Losses for that Eliminated Vehicle model for all terminations
in November will be equal to -2.2% (= -4.2% – -2.0%) times the total EDC for all
of those Eliminated Vehicles.

(B) If the Actual Monthly Differential less the Baseline Differential is a
percentage greater than or equal to 0 for any particular Eliminated Vehicle
model, then such percentage will be applied to the cumulative EDC for all
scheduled and early terminations during that month for that Eliminated Vehicle
model to determine the incremental gain for that Eliminated Vehicle model for
that particular month (“Gross Incremental Gains”). In the previous example, if
the Actual Monthly Differential is instead -1.3% of EDC, then the Gross
Incremental Gains will be +0.7% for that Eliminated Vehicle model in November
(-1.3% – -2.0% = +0.7%) times the total EDC for all of those Eliminated
Vehicles.

(iv) To the extent that any portion of the Gross Incremental Losses for any
particular Eliminated Vehicle model for a particular month are already partially
or wholly covered by GM’s obligations under Section 3.8(a), Section 3.8(b) or
Section 3.11 of this Agreement, then the Gross Incremental Losses for that
particular Eliminated Vehicle model for that particular month will be reduced
accordingly (the reduced amount being the “Net Incremental Losses”).

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(v) To the extent that any portion of the Gross Incremental Gains for any
particular Eliminated Vehicle model for a particular month are already partially
or wholly covered by GM’s obligations under Section 3.8(a), Section 3.8(b) or
Section 3.11 of this Agreement, then the Gross Incremental Gains for that
particular Eliminated Vehicle model for that particular month will be increased
accordingly (the increased amount being the “Net Incremental Gains”).

(vi) GM will pay the total sum of the Net Incremental Losses to GMAC and GMAC
will pay the total sum of the Net Incremental Gains to GM during the preceding
quarter on a quarterly basis in accordance with Section 3.12.

(vii) GMAC will not be entitled to increase future pricing as a result of
decreased residual performance linked to Eliminated Vehicle models following the
announcement of a Nameplate Elimination.

(c) If an already-chosen Comparable Vehicle is subsequently included in a
Nameplate Elimination or if the number of Eliminated Vehicles are such that a
Comparable Vehicle cannot be reasonably ascertained for each Eliminated Vehicle,
the parties will work together to develop a mutually agreeable solution.

(d) To the extent GMAC believes that, in substance, a nameplate brand has been
effectively eliminated by the discontinuation of a substantial portion of that
brand’s models, then GM and GMAC will discuss, in good faith, whether the
discontinuation should be treated as a Nameplate Elimination. For purposes of
this Section 3.10(d), discontinuation of a model does not include replacement of
it by another model, so long as the replacement model is available for Consumers
to order within 15 months of such discontinuation.

SECTION 3.11 Lease Pull Ahead Programs. (a) GM may offer incentives to encourage
Consumers to terminate their lease contracts or balloon installment contracts
that GMAC purchased from GM Dealers, and return their vehicles before the
scheduled maturity date, thereby relieving the Consumers of all or a portion of
the obligations under their contracts if they simultaneously purchase or lease a
new GM vehicle (e.g. from November 1, 2005 through December 31, 2005 Consumers
were offered the opportunity to pull ahead contracts scheduled to mature from
January through April 2006). GM will determine the periods during which the pull
ahead programs are offered. GM is responsible for the total net cost of each
lease pull ahead program and will reimburse GMAC for its total net cost of this
program as provided in Exhibit C. If the program results in a net benefit to GM
and GMAC, they will share equally in such benefit.

(b) GM will pay GMAC for vehicles returned in a particular month on a monthly
basis in accordance with Section 3.12.

(c) GMAC will prepare and provide to GM a true-up statement once principally all
eligible vehicles that did not pull ahead have been remarketed and it is
possible to compare the remarketing proceeds of the vehicles that were pulled
ahead to the remarketing

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

proceeds of the eligible comparison vehicles that did not pull ahead. The
true-up payment will be made in accordance with Section 3.12 by the party that
owes the payment.

SECTION 3.12 Payment Terms. The following payment terms apply to all amounts
payable under this Agreement, unless otherwise indicated herein.

(a) The party to whom payment is owed (“Payee”) will invoice the party that owes
the payment (“Payor”) for amounts due for a particular month, quarter or other
period, as applicable, by the 5th Business Day of the following month, quarter
or other period, as applicable.

(b) The Payor will make payment by the 15th calendar day of that same following
month, quarter or other period, or if the 15th calendar day falls on a day other
than a Business Day, by the closest Business Day to the 15th calendar day or if
the 15th calendar day is the same number of calendar days from two Business
Days, by the Business day that precedes the 15th calendar day (“Due Date”).

(c) If the Payee does not invoice the Payor by such 5th Business Day, the Due
Date will be extended by the same number of calendar days that the Payee delays
invoicing the Payor, counted from such 5th Business Day through the date on
which the Payee actually invoices the Payor.

(d) Any and all payments not received on or before the Due Date will accrue, and
must be paid with, interest at the annual rate of 1.00% above the prime rate of
interest as quoted in the Wall Street Journal, from the Due Date until the date
the Payee receives full payment.

SECTION 3.13 Participation in Market Update Meetings. GM will notify GMAC about,
and will offer GMAC the opportunity to participate in, scheduled GM “Market
Update” meetings, provided that if there is a specific agenda item that GM
determines in its good faith business judgment to be not appropriate for GMAC’s
attendance, GMAC will not attend that portion of the meeting during which such
agenda item is addressed. GM may also choose, in its sole discretion, to provide
GMAC with notice of and an opportunity to attend other meetings pertaining to
marketing plans, incentive strategies or tactics. GM will not be required to
provide information that it deems in its good faith business judgment to be
confidential or significantly burdensome to produce. GMAC may share information
it receives with others who have a need to know to implement programs,
consistent with GM’s Vehicle Sales Service and Marketing business unit’s
policies on program implementation timing and confidentiality of information.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

ARTICLE IV

TERM; TERMINATION

SECTION 4.1 Term. The term of this Agreement commenced on December 29, 2008 and,
unless earlier terminated as provided for in Section 4.2, expires December 31,
2013 (the “Term”). Notwithstanding the above, the duration of Implementing
Agreements will be governed by provisions concerning term and termination
contained in such Implementing Agreements.

SECTION 4.2 Termination. This Agreement may be terminated prior to the scheduled
expiration as follows:

(a) by either party on the 60th day after giving written notice to the other
party of material breach of this Agreement by such other party, if such material
breach has not been cured to the reasonable satisfaction of the non-breaching
party on or before such 60th day;

(b) to the extent that any Governmental Authority requires GM or GMAC to
terminate this Agreement or any material obligation(s) under, then any such
termination will be effective as of the effective date of such required
termination; or

(c) if GMAC or any Subsidiary of GMAC that is a party to this Agreement through
an Opt-in Letter at any time becomes or is Controlled by an automotive vehicle
manufacturer that competes with GM, then GM and any GM Subsidiary that is a
party to this agreement through an Opt-in Letter may terminate this Agreement as
it relates to GMAC or such GMAC Subsidiary, as applicable.

SECTION 4.3 Obligations Upon Expiration or Termination. (a) Upon the expiration
or termination of this Agreement for any reason, GM and GMAC will:

(i) to the extent reasonably requested by either party, fully cooperate in any
transfer of any servicing functions contemplated by this Agreement to a third
party; and

(ii) complete performance of any pending, “in-progress” obligations according to
such standards, including confidentiality, security and accuracy, as were in
effect under this Agreement prior to its termination and compensate each other
for such services to the same extent as if such services had been performed
during the Term of this Agreement.

(b) In addition to any other provision that is stated herein to survive
expiration or termination of this Agreement, Sections 3.8 and 3.9 survive
expiration or termination of this Agreement and Section 3.10 survives expiration
or termination of this Agreement for any Nameplate Elimination initiated before
such expiration or termination until all obligations of the parties under such
Sections have been met.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

GM and GMAC each hereby represent and warrant to the other party that, as of the
date hereof:

(a) It is an entity duly organized, validly existing, and in good standing under
the laws of the jurisdiction in which it was formed and has all requisite power
and authority to enter into and perform all of its obligations under this
Agreement.

(b) The execution, delivery and performance of this Agreement by it have been
duly authorized by all requisite action on its part.

(c) This Agreement constitutes a valid and binding obligation of it and is
enforceable against it in accordance with its terms.

(d) The execution and performance of this Agreement by it will not (i) violate
any provision of applicable law, (ii) conflict with the terms or provisions of
its organizational or governance documents, or any other material instrument
relating to the conduct of its business or the ownership of its property or
(iii) conflict with any other material agreement to which it is a party or by
which it is bound.

(e) There are no actions, suits, proceedings or other litigation or governmental
investigations pending or, to its knowledge, threatened, by or against it with
respect to this Agreement or in connection with the Dealings contemplated by
this Agreement.

(f) There is no order, injunction, or decree outstanding against, or relating
to, it that could reasonably be expected to have a material adverse effect upon
its ability to perform its obligations under this Agreement.

ARTICLE VI

INTELLECTUAL PROPERTY/TRADEMARK

In accordance with the Intellectual Property License Agreement between GM and
GMAC, dated as of November 30, 2006, as amended, GM and GMAC have each granted
the other party a worldwide license to use and display its various names,
trademarks, service marks and copyrights for the purpose of performing the
services contemplated by this Agreement.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

ARTICLE VII

AUDITS BY THE PARTIES

SECTION 7.1 Cooperation. For Compliance Audits and to facilitate audits,
reviews, and investigations by Governmental Authorities, GM and GMAC will
provide the other party and, subject to the execution of appropriate and
reasonable confidentiality agreements, its agents, upon not less than five
Business Days prior notice, reasonable assistance and access, during regular
business hours, to its files, books, and records pertaining to the services
contemplated by this Agreement. Neither GM nor GMAC may perform Compliance
Audits more than once in any 6-month period. Any Compliance Audit will be
limited in duration, manner, and scope reasonably necessary and appropriate to
confirm compliance with the terms and conditions of this Agreement.

ARTICLE VIII

LIABILITY AND REMEDIES

SECTION 8.1 Liability. Each party will be liable in contract for the breach of
its obligations, covenants, and agreements under this Agreement, and will not be
liable to the other party: (i) under tort, except for gross negligence or
willful misconduct; (ii) for equitable claims (but not including any equitable
remedies); or (iii) for claims arising out of any contract with any customer,
dealer, or other third party or otherwise in connection with their relationship
with such Persons except as provided in Article III of this Agreement.

SECTION 8.2 Limitation of Liability. Neither party is liable under Section 8.1
for any:

(a) damages caused by a Force Majeure Condition; or

(b) indirect, incidental, consequential, or non-economic damages.

SECTION 8.3 Equitable Remedies Permitted. Nothing in this Article limits or
restricts either party’s ability to seek equitable remedies, including specific
performance.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

ARTICLE IX

CONFIDENTIALITY

SECTION 9.1 Nondisclosure. Neither party will use or disclose any Confidential
Information of the other party or the terms, conditions and provisions of this
Agreement except (i) to its Representatives to the extent reasonably necessary
to perform its obligations under this Agreement or any other services agreements
between the parties, (ii) to the extent expressly consented to by the other
party, (iii) to the extent provided under Section 3.2 in connection with Third
Party Programs or (iv) upon at least ten Business Days’ written notice to the
other party, to the extent required to be disclosed by any of the following:
(A) order of a court of competent jurisdiction, administrative agency or
governmental body; (B) by subpoena, summons or other legal process; (C) law,
regulation or rule; (D) applicable regulatory or professional standards; or
(E) in connection with any judicial or other adjudicatory proceeding in which GM
or GMAC is a party; provided, however, that the party required to make any
disclosure otherwise in contravention of Section 9.1 will, if possible, promptly
notify the other party of any such requirement so that such other party, at its
sole cost and expense, may seek an appropriate protective order.

SECTION 9.2 Survival. The provisions of this Article IX survive the expiration
or termination of this Agreement and remain in force and effect for five years
following expiration and termination of this Agreement for GMAC’s pricing model
and three years following expiration or termination of this Agreement for all
other Confidential Information.

SECTION 9.3 Information Security. (a) GM and GMAC will take all necessary
technical and organizational precautions to ensure that each other’s
Confidential Information is protected from unauthorized access, alteration,
disclosure, erasure, manipulation and destruction by third parties while such
information is in its possession or control and will ensure that such
information is not processed in other ways contradictory to privacy and/or data
protection laws.

(b) Upon written request, GM and GMAC will provide each other reasonable
information regarding the processing of such information, including where and
how such information is stored, who has access to such information and why and
what security measures are taken to ensure that such information is protected
from unauthorized access, alteration, disclosure, erasure, manipulation and
destruction while in its possession or control.

(c) GM and GMAC will maintain sufficient procedures to detect and respond to
security breaches involving Confidential Information and will inform each other
as soon as practicable when either of them suspects or learns of malicious
activity involving such Confidential Information, including an estimate of the
activity’s effect on the other party and the corrective action taken.

SECTION 9.4 Data Privacy.

(a) GM and GMAC each will treat Confidential Personal Information confidentially
and use or disclose Confidential Personal Information only in connection with
providing Consumer Financing services and their other obligations under this
Agreement. GM and GMAC each will restrict disclosure of Confidential Personal
Information to their employees or agents who have a need to know such
information in connection with providing Consumer Financing services and the
performance of the parties’ other obligations under this Agreement.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(b) Unless otherwise prohibited by law, GM and GMAC each will immediately notify
the other party of any legal process served on such party for the purpose of
obtaining Confidential Personal Information and, prior to disclosure of any
Confidential Personal Information in connection with such process, use its
reasonable best efforts to give the other party adequate time to exercise its
legal options to prohibit or limit such disclosure.

(c) GM and GMAC each will implement appropriate measures designed to meet the
following objectives: (i) ensure the security and confidentiality of
Confidential Personal Information; (ii) protect against any anticipated threats
or hazards to the security or integrity of such information and (iii) protect
against unauthorized access to or use of such information that could result in
substantial harm or inconvenience to the person about whom the Confidential
Personal Information refers.

(d) Within ten days following termination of this Agreement or ten days
following the completion of a project for which the Confidential Personal
Information has been provided, whichever first occurs, upon the other party’s
request, GM or GMAC, as the case may be, will (i) return the other party’s
Confidential Personal Information to such other party or (ii) certify in writing
to the other party that such Confidential Personal Information has been
destroyed in such a manner that it cannot be retrieved.

(e) GM and GMAC will notify each other promptly upon the discovery of any loss,
unauthorized disclosure, unauthorized access or unauthorized use of the
Confidential Personal Information and will indemnify the other party and hold
the other party harmless for such loss, unauthorized disclosure, unauthorized
access or unauthorized use, including attorney’s fees.

(f) If GM and GMAC intend to exchange Confidential Personal Information or any
other personal information regarding individuals located outside the United
States, the parties will take appropriate steps, including using reasonable
efforts to obtain consents from the GM Dealers or other Persons if necessary,
and execute ancillary agreements to ensure compliance with the data privacy laws
in such jurisdiction. Similarly, if any Governmental Authority in the United
States enacts laws or regulations that relate to the exchange of dealer or other
third party information under this Agreement, the parties will take appropriate
steps to ensure compliance with such laws or regulations.

ARTICLE X

MISCELLANEOUS

SECTION 10.1 Successors and Assigns. This Agreement binds and inures to the
benefit of the parties hereto and their respective successors and assigns.
Neither party may assign, delegate, or otherwise transfer any of its rights or
obligations under this Agreement (by operation of law or otherwise) to any party
other than one of its Subsidiaries without the consent of the other party
hereto, which consent will not be unreasonably withheld; provided that any
assignment or transfer to any Subsidiary will not relieve any party of its
obligations under this Agreement.

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

SECTION 10.2 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, confers upon any person or entity, other than the parties and their
successors and permitted assigns, any rights or remedies under or by reason of
this Agreement.

SECTION 10.3 Waiver. The failure of any party to insist, in any one or more
instances, upon the performance of any of the terms, covenants, or conditions of
this Agreement or to exercise any right hereunder, will not operate or be
construed as a waiver of any default, right, or remedy or of that party’s right
to insist upon strict compliance in the future. No waiver of any term,
condition, or other provision of this Agreement is effective against a party
unless acknowledged by such party in writing.

SECTION 10.4 Unenforceability. If a court of competent jurisdiction holds any
one or more of the provisions of this Agreement to be unenforceable in any
respect under the laws of any state of the United States or any other applicable
jurisdiction, such unenforceability will not affect any other provision. In such
event, the parties will substitute a provision that is as close as possible to
the intent of the original unenforceable provisions.

SECTION 10.5 Headings. Headings used in this Agreement are for reference
purposes only and will not to be deemed a part of this Agreement or used in the
interpretations of the substantive provisions of it.

SECTION 10.6 Governing Law. This Agreement is governed by, and construed and
enforced in accordance with the laws of the State of New York, excluding any
conflict of law provisions that would require application of any other law.

SECTION 10.7 Dispute Resolution. Any dispute, controversy, claim, or
disagreement arising from or in connection with this Agreement (“Dispute”), will
be exclusively governed by and resolved in accordance with the provisions of
this Section 10.7. Except as provided in this Section 10.7, neither party will
seek judicial relief of any Dispute.

(a) Any Dispute which cannot be resolved at the working level will in the first
instance be submitted to the Coordinating Committee, whenever practical via
notice with reasonable detail to each member in advance of the next scheduled
meeting.

(b) If at formal meeting or within 10 Business Days thereafter (unless a
different time is agreed to by the Coordinating Committee) the Coordinating
Committee is unable to resolve any such Dispute, it will immediately be
escalated to the GMAC President Auto Finance and the GM Treasurer, or their
designees for the particular matter, for resolution.

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(c) Any Dispute under this Agreement which is not resolved by the GMAC President
Auto Finance and the GM Treasurer (or their designees for the particular matter)
within 30 days of submission to them will immediately be escalated to the GMAC
CEO and GM CFO. If a Dispute is not resolved within 90 days of the date of
escalation to the GMAC Auto President and GM Treasurer, either party may pursue
legal remedies.

(d) Each party agrees that any suit, action or proceeding against the other
party arising out of or relating to this Agreement or any transaction
contemplated hereby will be brought in any federal or state court located in the
city, county and State of New York, and each party hereby submits to the
exclusive jurisdiction of such courts for the purpose of any such suit, action
or proceeding. Each party further agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth in this Agreement for notice will be effective service of process for
any action, suit or proceeding in the State of New York with respect to any
matters to which it has submitted to jurisdiction in this Section. EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

(e) This Section 10.7 will not limit either party’s right to apply to a court of
competent jurisdiction for equitable, provisional relief with respect to any
Dispute pending the resolution of the Dispute pursuant to this Section 10.7.

SECTION 10.8 Entire Agreement. This Agreement, including the Exhibits attached
hereto, constitutes the entire agreement between GMAC and GM with respect to the
subject matter of this Agreement and, except to the extent otherwise
contemplated by this Agreement, supersedes all previous oral and written
agreements, proposals, negotiations, representations, commitments, and other
communications among the parties with respect to its subject matter.
Notwithstanding the foregoing, to the extent Dealings related to Consumer
Financing are not covered by this Agreement or another agreement between GM and
GMAC, GM and GMAC will address such situation and enter into a separate
agreement, consistent with current and historical practice in the United States
and the spirit of this Agreement.

SECTION 10.9 Amendments. This Agreement may not be revised, discharged, altered,
amended, modified, or renewed except by a writing signed by duly authorized
representatives of the parties.

SECTION 10.10 Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which is deemed an original and all of which
together constitute one and the same instrument.

SECTION 10.11 Publicity. Neither party, without the prior written approval of
the other party, will publicly announce or disclose the terms of this Agreement,
except as required by law (subject, in each case, to giving the other party
notice as promptly as possible of its intention to make such announcement or
disclosure and providing the other party an opportunity to comment upon the
content of such announcement or disclosure).

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

SECTION 10.12 Notices. (a) Except for notices, requests, and other
communications regarding operational matters (e.g., drafting authorizations,
credit line suspension notices) which each party currently sends, and has
historically sent, to individuals at the operating levels of the other party
(“Operational Notices”), all legal notices, requests, and other communications
to any party hereto required by or permitted under this Agreement (“Notices”)
must be in writing (including facsimile transmittal) and sent to the addresses
indicated below:

To GM:

GM Treasurer

767 Fifth Avenue, 14th Floor

New York, NY 10153

Facsimile: 212-418-3630

with a copy to:

Executive Director, VSSM Finance

Mail Code 482-A39-B86

100 Renaissance Center

PO BOX 100

Detroit, MI 48265

Fax: 313-667-5260

To GMAC:

President Auto Finance

Mail Code 482-B12-D11

200 Renaissance Center

PO BOX 200

Detroit, MI 48265

Facsimile: 313 665 6309

with a copy to:

General Counsel

Mail Code 482-B09-B11

200 Renaissance Center

PO BOX 200

Detroit, MI 48265

Facsimile: 313 665 6189

or at such other address to the attention of such other person as either party
may designate by notice to the other party hereto. All Notices are deemed
received on the date of receipt by the recipient thereof if received prior to
5:00 p.m. in the place of receipt and such day is a Business

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

Day in the place of receipt. Otherwise, any Notice is deemed not to have been
received until the next succeeding Business Day in the place of receipt.

(b) Operational Notices will be deemed to be given and received in any manner
consistent with current and historical practice. Notice will be deemed given and
received as follows: (i) if given by facsimile, when the facsimile is
transmitted to compatible equipment in the possession of the recipient and
confirmation of complete receipt is received by the sending party during normal
business hours or on the next Business Day if not confirmed during normal
business hours; (ii) if hand delivered to a party against a receipted copy, when
the copy is receipted; (iii) if given by a nationally recognized and reputable
overnight delivery service, the day on which the notice is actually received by
the party; or (iv) if given by certified mail, return receipt requested, postage
prepaid, two Business Days after it is posted with the United States Postal
Service.

(c) The provisions above governing the date on which a Notice is deemed to have
been received by a party means and refers to the date on which a party, and not
its counsel or other recipient to which a copy of the Notice may be sent, is
deemed to have received the Notice.

(d) If a Notice is tendered pursuant to the provisions of this Agreement and is
refused by the intended recipient, the Notice will nonetheless be deemed to have
been given and is effective as of the date provided in this Agreement.

(e) In any event, any Notice given to a party in a manner other than that
provided in this Agreement that the party actually receives, is effective with
respect to the party on receipt.

SECTION 10.13 Force Majeure. Neither GM nor GMAC is liable for a delay in
performance or failure to perform any obligation under this Agreement to the
extent such delay is due to causes beyond its control and is without its fault
or negligence, including natural disasters, governmental regulations or orders,
civil disturbance, war conditions, acts of terrorism or strikes, lock-outs or
other labor disputes (“Force Majeure Condition”). The performance of any
obligation suspended due to a Force Majeure Condition will resume as soon as
reasonably possible as and when the Force Majeure Condition subsides.

SECTION 10.14 Relationship of Parties. Nothing contained in this Agreement will
be construed as creating a joint venture, association, partnership, franchise,
or other form of business or relationship, and nothing contained in this
Agreement will be construed as making a party liable for the debts or
obligations of the other party, unless expressly provided in this Agreement.

SECTION 10.15 Effective Date. This Agreement is effective on the date provided
in the first paragraph of this Agreement.

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

SECTION 10.16 Designated Incorporation. The parties understand and agree that
the provisions of Section 2 of the Amended and Restated Master Services
Agreement of the date herewith between GM and GMAC are hereby incorporated by
reference into this Agreement.

[remainder of page intentionally blank; signature page follows]

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

IN WITNESS WHEREOF, the parties hereto by their duly authorized representatives
have executed this Amended and Restated United States Consumer Financing Service
Agreement.

 

GENERAL MOTORS CORPORATION, by     Name:   Title:   GMAC LLC, by     Name:  
Title:  

 

[SIGNATURE PAGE TO USCFSA]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPT-IN LETTER

[Note in some cases, a GM Subsidiary and GMAC Subsidiary in the same
jurisdiction may choose to execute one opt in letter (e.g. in Canada)]

To: [other parent company]

General Motors Corporation (“GM”) and GMAC LLC (“GMAC”) have entered into a
number of services agreements establishing the terms and conditions applicable
to inter-corporate dealings between GM and its subsidiaries on the one hand and
GMAC and its subsidiaries on the other hand in certain specified countries,
certain of which have been amended and restated on May 22, 2009 in connection
with the conversion of GMAC Bank, a wholly owned subsidiary of GMAC, from a Utah
industrial loan company to a Utah commercial bank. [Insert subsidiary name]
(“Subsidiary”) desires to enjoy the rights and benefits under and flowing from
one or more of the services agreements as marked with an “X” below (“Specified
Service Agreement(s)”). Therefore, Subsidiary hereby adopts for itself, and
binds itself to, the terms and conditions of each of the Specified Services
Agreements and any amendments thereto executed by GM and GMAC, with or without
prior consultation with Subsidiary, as though Subsidiary is an original party to
the Specified Services Agreements, with the exceptions as specified below.
Subsidiary agrees that it may not:

 

  1. Assign this Opt-in Letter, or the rights and obligations under it or any of
the Specified Services Agreements, to anyone, absent GM’s and GMAC’s prior
written consent; or

 

  2. Unilaterally terminate this Opt-in Letter.

Specified Services Agreements (check all that apply):

 

[    ] Amended and Restated International Consumer Financing Services Agreement
   [    ] Amended and Restated United States Consumer Financing Services
Agreement [    ] Amended and Restated Dealer Financing Services Agreement   
[    ] Amended and Restated Canada Consumer Financing Services Agreement [    ]
Marketing Services Agreement    [    ] Remarketing Services Agreement [    ]
European Cooperation Agreement    [    ] Insurance Services Agreement [    ]
Shared and Transition Services Agreement    [    ] Amended and Restated Master
Services Agreement

Exceptions required by local legal requirements and commercial practice:

[Agreement name]

[Agreement section]: [Text of exception].

[Agreement name]

[Agreement section]: [Text of exception].



--------------------------------------------------------------------------------

With respect to each Specified Service Agreement, this Opt-in Letter is
effective upon the occurrence of all of the following:

 

  1. Execution of this Opt-In Letter by Subsidiary; and

 

  2. Acceptance of any exceptions by GM or GMAC, as appropriate.

 

[NAME OF SUBSIDIARY], by     Name:   Title:   Date:  

 

Exceptions accepted by [OTHER PARENT COMPANY] , by     Name:   Title:   Date:  



--------------------------------------------------------------------------------

EXHIBIT B

[***]



--------------------------------------------------------------------------------

EXHIBIT C

[***]



--------------------------------------------------------------------------------

EXHIBIT D

DESIGNATIONS TO THE COORDINATING COMMITTEE

(as of May 22, 2009)

GMAC MEMBERS:

Executive Vice-President, North American Operations (Barbara Stokel)

Group Vice President, North American Operations Finance (Linda Zukauckas)

GMAC EX OFFICIO MEMBERS:

Vice President, North America Operations, Remarketing (Mark Newman)

General Director, North America Operations, Marketing (Kathleen Ruble)

Vice President, Risk Management and Chief Credit Officer (Thomas Bennert)

Business Unit Treasury Executive (David Walker)

GM MEMBERS:

GMNA Vice President, President VSSM (Mark LaNeve)

GMNA Vice President, Executive Director, Sales Support Group (James Bunnell)

GMNA Vice President and CFO, (Joseph Peter)

Assistant Treasurer, Treasurer’s Office (Adil Mistry)

GM EX OFFICIO MEMBERS:

Executive Director, VSSM Finance (Edward Toporzycki)

GMNA Vice President, Director, Retail Initiatives (Chuck Thomson)

Director, Remarketing (Mark Mathews)

LEAD MEMBERS:

GM: GMNA Vice President and CFO (Joseph Peter)

GMAC: Group Vice President, North American Operations Finance (Linda Zukauckas)

CHAIR:

GMNA Vice President and CFO (Joseph Peter)

SECRETARY:

Group Vice President, North American Operations Finance (Linda Zukauckas)



--------------------------------------------------------------------------------

EXHIBIT E

[***]



--------------------------------------------------------------------------------

EXHIBIT F

[***]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF [***] CONFIDENTIALITY AGREEMENT

Confidentiality Agreement, between General Motors Corporation (“GM”) and [ • ]
(the “Lender”), dated as of [ • ] (this “Agreement”).

WHEREAS, GM is a worldwide manufacturer, distributor, marketer, and seller of
motor vehicles and related goods and services.

WHEREAS, the Lender is an institution engaged in the business of providing
financing to persons for the purchase of motor vehicles and related goods and
services.

WHEREAS, GM and the Lender are considering establishing one or more retail
financing programs (the “Lender Programs”), whereby the Lender would provide
financing to consumers of GM products and services, and, in connection
therewith, it will be necessary for GM and the Lender to exchange information
regarding the Lender Programs and information regarding comparable retail
financing programs offered to GM by GMAC LLC (“GMAC” and such programs, the
“GMAC Programs”).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein provided, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties agrees as
follows:

 

  1.1. Definitions. As used in this Agreement, the following terms have the
meanings specified below:

“Confidential Information” means any information (including data developed from
any such information) in any format that meets all of the following criteria:
(i) GM, the Lender, or their respective subsidiaries or Representatives (the
“receiving party”) obtains the information from the other party (the “disclosing
party”) or the disclosing party’s subsidiaries or Representatives before or
after the execution of this Agreement; and (ii) the information relates to a
GMAC Program or a Lender Program, or is otherwise shared by the disclosing party
with the receiving party in connection with the evaluation or operation of a
GMAC Program or Lender Program. “Confidential Information” can include
information relating to customers and dealerships, pricing, methods, operations,
processes, trade secrets, credit programs, financial data, business and
financial relationships, technical data, statistics, technical specifications,
documentation, research, development or related information, computer systems,
employees, and any results or compilations of the foregoing. “Confidential
Information” does not include any information that: (i) is or becomes publicly
available by any means other than a breach of this Agreement; (ii) was known by
the receiving party before its receipt from disclosing party; or (iii) is
independently developed by the receiving party without using Confidential
Information.

“GMAC Information” means the Support Rates and any and all information about
GMAC Programs. Notwithstanding anything to the contrary in this Agreement, all
GMAC Information is Confidential Information.



--------------------------------------------------------------------------------

“Representatives” means directors, officers, and employees of a party or its
subsidiaries and their respective agents, representatives, auditors, and
professional advisors.

“Support Rate” means the interest rate GMAC offers to GM in connection with any
incentive program offered by GM to consumers for automotive financing and lease
products.

“USCFSA” means the U.S. Consumer Financing Services Agreement, dated as of
May 22, 2009, between GM and GMAC.

 

  1.2. Treatment of Confidential Information. (a) The Lender shall use all GMAC
Information disclosed to it for the sole purpose of [***], and not for the
purposes of any third party, or for any other purpose.

(b) Neither GM nor the Lender nor any of their respective Representatives will
disclose any Confidential Information of the other party, except (i) to their
respective Representatives to the extent reasonably necessary for evaluating
and/or establishing Lender Programs, (ii) to the extent expressly consented to
by the other party, or (iii) upon at least ten business days’ written notice to
the other party (if delivery of such notice is reasonably practicable in the
circumstances), to the extent required to be disclosed by any of the following:
(A) order of a court of competent jurisdiction, administrative agency or
governmental body; (B) by subpoena, summons or other legal process; (C) law,
regulation or rule; (D) applicable regulatory or professional standards; or
(E) in connection with any judicial or other adjudicatory proceeding in which GM
or the Lender is party; provided, however, that the party required to make any
disclosure otherwise in contravention of Section 1.2(b)(iii) will promptly
notify the other party of any such requirement so that such other party, at its
sole cost and expense, may seek an appropriate protective order, unless
providing such notice is not permitted by law.

(c) Each party will safeguard the other party’s Confidential Information from
unauthorized access, disclosure, alteration, manipulation, and destruction by a
third party.

(d) Each party is, and will remain, the owner of its Confidential Information,
and GMAC is, and will remain, the owner of any and all GMAC Information.

 

  1.3. Term. The provisions of this Agreement shall remain in full force and
effect for two years from the date of the last exchange of Confidential
Information between the parties.

 

  1.4. Successors and Assigns. This Agreement binds and inures to the benefit of
the parties hereto and their respective successors and assigns. Neither party
may assign or otherwise transfer any of its rights or obligations under this
Agreement to any party without the consent of the other party hereto, which
consent will not be unreasonably withheld.

 

  1.5. Third Party Beneficiaries. GMAC is a third party beneficiary of this
Agreement with regard to any and all GMAC Information and is entitled to enforce
the provisions of this Agreement as to any and all GMAC Information. GMAC’s
rights as a third party beneficiary vest immediately upon execution of this
Agreement and may not be modified or diminished without GMAC’s prior written
consent. Except as otherwise provided in this Section 1.5, nothing in this
Agreement, express or implied, confers upon any other person or entity, other
than the parties and their successors and permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

2



--------------------------------------------------------------------------------

  1.6. Waiver. The failure of any party to insist, in any one or more instances,
upon the performance of any of the terms, covenants, or conditions of this
Agreement or to exercise any right hereunder, will not operate or be construed
as a waiver of any default, right, or remedy or of that party’s right to insist
upon strict compliance in the future. No waiver of any term, condition, or other
provision of this Agreement is effective against a party unless acknowledged by
such party in writing.

 

  1.7. Unenforceability. If a court of competent jurisdiction holds any one or
more of the provisions of this Agreement to be unenforceable in any respect
under the laws of any state of the United States or any other applicable
jurisdiction, such unenforceability will not affect any other provision. In such
event, the parties will substitute a provision that is as close as possible to
the intent of the original unenforceable provisions.

 

  1.8. Governing Law. This Agreement is governed by, and construed and enforced
in accordance with the laws of the State of New York, excluding any conflict of
law provisions that would require application of any other law.

 

  1.9. Disputes. Each party agrees that any suit, action or proceeding against
the other party arising out of or relating to this Agreement or any transaction
contemplated hereby will be brought in any federal or state court located in the
city, county and State of New York, and each party hereby submits to the
exclusive jurisdiction of such courts for the purpose of any such suit, action
or proceeding. Each party further agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth below such party’s signature will be effective service of process for
any action, suit or proceeding in the State of New York with respect to any
matters to which it has submitted to jurisdiction in this Section. EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

  1.10. Equitable Remedies. It is understood that the Confidential Information
is of special, unique and extraordinary character. Each party may be irreparably
harmed by a breach of this Agreement by the other party or its Representatives.
Without prejudice to the rights and remedies otherwise available to each of the
parties, each party shall be entitled to seek equitable relief by way of
injunction or otherwise if the other party or any of its Representatives
breaches or threatens to breach any of the provisions of this Agreement.

 

  1.11. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter of this Agreement
and supersedes all previous oral and written agreements.

 

  1.12. Amendments. This Agreement may not be revised, discharged, altered,
amended, modified, or renewed, except by a writing signed by duly authorized
representatives of the parties and, in all cases, subject to Section 1.5.

 

3



--------------------------------------------------------------------------------

  1.13. Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which is deemed an original and all of which together
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto by their duly authorized representatives
have executed this Agreement.

 

GENERAL MOTORS CORPORATION, by       Name:   Title:   Address: [LENDER], by    
  Name:   Title:   Address:

 

4



--------------------------------------------------------------------------------

EXHIBIT H

[***]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

EXHIBIT I

[***]